Citation Nr: 1211763	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  07-22 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  What evaluation is warranted for tinnitus from June 7, 2004?

2.  What evaluation is warranted for bilateral hearing loss from June 7, 2004?

3.  Entitlement to service connection for a left hip disability.

4.  Entitlement to service connection for a left foot disability.  

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disability.

6.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	C. Kempton Letts, Attorney

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In July 2010, a hearing was held before the undersigned Veterans Law Judge sitting at the RO.  At that time, the record was held open for 60 days.  It was noted that the Veteran did not waive RO consideration of any additional evidence.  Following the hearing, additional evidence was added to the record.  Because the Veteran declined to waive RO consideration, a supplemental statement of the case was issued in March 2011.  Additional statements from the Veteran and his attorney have also been received since March 2011.  On review, they do not contain evidence relevant to the issue decided herein.  

Review of the record shows that the Veteran's psychiatric complaints have been variously diagnosed, to include as PTSD and major depression.  Accordingly, the issue has been rephrased as stated above.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

As listed, the issue of entitlement to service connection for a left foot disability is currently on appeal.  At the hearing, the Veteran argued that this should be his left leg and not foot.  On review, entitlement to service connection for a left leg disability was denied in February 1996.  Thus, the issue of whether new and material evidence has been submitted to reopen a left leg disability has been raised by the record and is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.

The issue of entitlement to service connection for a cardiovascular disability, claimed as due to herbicide exposure, has also been raised by the record and is referred to the AOJ for appropriate action.  

The issues of what evaluation is warranted for bilateral hearing loss since June 7, 2004; whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disability; and entitlement to service connection for a left hip disability, a left foot disability, and an acquired psychiatric disorder, to include PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

For the period since June 7, 2004, the Veteran is receiving the maximum schedular evaluation available for tinnitus.  Extraschedular referral is not warranted.  


CONCLUSION OF LAW

For the period since June 7, 2004, the criteria for an evaluation greater than 10 percent for tinnitus are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.87, Diagnostic Code 6260 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Board begins by noting that as service connection, an initial rating, and an effective date were assigned for tinnitus in the June 2005 rating decision, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

VA has also satisfied its duty to assist.  The claims file contains the Veteran's service treatment records and he was provided VA examinations in November 2004 and April 2009.  The Board acknowledges that it is remanding the remaining issues, in part, for VA records.  The Board also acknowledges the Veteran's reports that his tinnitus has worsened.  As discussed below, however, the Veteran is currently receiving the maximum schedular evaluation for tinnitus and there is no basis for extraschedular referral.  Accordingly, the Board finds no error or issue that precludes it from addressing the merits of this issue at this time.  38 C.F.R. § 3.159. 

Analysis

In June 2005, the RO granted entitlement to service connection for tinnitus and assigned a 10 percent evaluation effective June 7, 2004.  The Veteran disagreed with the evaluation and subsequently perfected this appeal.  He contends that the currently assigned evaluation does not adequately reflect the severity of his disability.  

On VA examination in November 2004, the Veteran reported recurrent bilateral tinnitus, which he described as a constant, mild, high pitched ringing.  On VA examination in April 2009, the Veteran reported constant bilateral tinnitus.  

At the July 2010 hearing, the Veteran testified that his tinnitus has gotten worse and that the ringing in his ears is significant.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the United States Court of Appeals for Veterans Claims (Court) also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Pursuant to the rating schedule, a 10 percent evaluation is assigned for recurrent tinnitus.  38 C.F.R. § 4.87, Diagnostic 6260 (2011).  Only a single evaluation may be assigned, whether the sound is perceived in one ear, both ears, or in the head.  Id. at Note (2); see Smith v. Nicholson, 451 F.3d. 1344 (2006).

On review, the Veteran's tinnitus is currently assigned the maximum schedular rating.  There is no legal basis upon which to award a higher schedular evaluation.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Staged ratings are not warranted.  Fenderson.

The Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009). 

As discussed above, applicable rating criteria reasonably describe the Veteran's disability level and symptomatology.  That is, he is being compensated for complaints of recurrent tinnitus, which are clearly encompassed in the rating schedule.  Thus, as his disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral for extraschedular evaluation is in order.  Id.   

Evidence of record shows that the Veteran is disabled due to a currently nonservice-connected disability.  There is no indication that he is unemployable due to service-connected tinnitus and the Board does not find a claim of entitlement to individual unemployability due to service-connected disability reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

For the period since June 7, 2004, entitlement to an evaluation greater than 10 percent for tinnitus is denied.  



REMAND

On review, it appears that the Veteran relocated to California in approximately November 2008 and has been receiving medical treatment through the VA Northern California Health Care System, to include the Martinez outpatient clinic.  Information in the claims file indicates that VA records were last printed in December 2010.  These records, however, only date through November 2008 and appear to be from the VA Gulf Coast Veterans Health Care System.  On remand, records from the VA Northern California Health Care System since November 2008 should be obtained.  

Increased evaluation for hearing loss

In June 2005, the RO granted entitlement to service connection for hearing loss and assigned a noncompensable evaluation effective June 7, 2004.  The Veteran disagreed with the evaluation and subsequently perfected this appeal.  

The Veteran most recently underwent a VA audiology examination for evaluation purposes in April 2009.  At the hearing, the Veteran testified that his hearing loss has gotten worse since this examination.  Given the Veteran's contentions and the length of time since the previous examination, additional examination is warranted.  See 38 C.F.R. § 3.327 (2011); Green v. Derwinski, 1 Vet. App. 121 (1991). 

Left hip disability

In June 2005, the RO denied entitlement to service connection for a left hip disability.  The Veteran disagreed with the decision and subsequently perfected this appeal.  

The Veteran contends that his left hip was injured during a forklift accident during service.  Service treatment records indicate that the Veteran caught his leg between a pallet and a brick wall in December 1974.  These records, though, are negative for complaints or treatment related to the left hip.  At his separation examination in May 1975, the Veteran's lower extremities were reported as normal on clinical evaluation.  

In December 2007, the Veteran was seen at VA with complaints of hip pain.  X-rays of the bilateral hips showed minimal degenerative changes.  

At the hearing, the Veteran's representative requested that the Veteran be provided an orthopedic examination.  The Board acknowledges the lay assertions that the Veteran injured and was treated for his left hip during service.  The Board also acknowledges the medical evidence showing a current left hip disability.  There is, however, no credible evidence of a nexus between current disability and the alleged in-service injury and the Board declines to order an examination at this time.  Notwithstanding, the Board will defer this issue pending the receipt of additional VA records.  See 38 C.F.R. § 3.159.  

Left foot disability

In June 2005, the RO denied entitlement to service connection for a left foot disability.  The Veteran disagreed with the decision and subsequently perfected this appeal.  

At the hearing, the Veteran testified that he had a left leg disorder and that it did not involve the foot. 

Review of service treatment records indicates that in July 1974, the Veteran stated that his foot was stepped on by a man with heavy boots.  The anterior aspect of the left foot appeared tender to touch and there was slight swelling to the area.  X-rays showed a possible fracture of the proximal head of the third metatarsal.  He was provided a "lo leg" cast with walker.  On examination for separation in May 1975, the Veteran's feet were reported as normal on clinical evaluation.  

Medical evidence of record does not show treatment for a current left foot disability.  This issue, however, is being deferred in light of the request for additional VA records.  If such records document a current left foot disability, or the Veteran submits other records or statements suggesting a current left foot disability, then a VA examination should be scheduled.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Low back disability- new and material evidence

In February 1996, the RO denied entitlement to service connection for low back pain, essentially based on findings that while service records showed treatment for low back pain, this was a temporary disorder, and no permanent residual disability was shown at separation.  The Veteran did not appeal this decision and it is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

In June 2004, the Veteran requested to reopen his claim.  In June 2005, the RO denied the claim, finding that new and material evidence had not been submitted.  The Veteran disagreed and subsequently perfected this appeal.  

Since the February 1996 decision, the Veteran has not submitted evidence suggesting a relationship between any currently diagnosed low back disability and his alleged in-service back injury.  This issue, however, is deferred pending the receipt of additional VA medical records.  38 C.F.R. § 3.159.  

Acquired psychiatric disorder, to include PTSD

In June 2005, the RO denied entitlement to service connection for PTSD.  The Veteran disagreed and subsequently perfected this appeal.  As noted in the introduction, the issue has been rephrased.  Clemons.

Establishing entitlement to service connection for PTSD generally requires: (1) medical evidence diagnosing PTSD in according with 38 C.F.R. § 4.125 (for VA purposes, all mental disorder diagnoses must conform to American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2011); see Cohen v. Brown, 10 Vet. App. 128 (1997).  If a PTSD claim is based on in-service personal assault, evidence from sources other than service records may corroborate the Veteran's account of the stressor incident.  See 38 C.F.R. § 3.304(f)(5). 

Significantly, regulations governing an award of service connection for PTSD were recently amended.  75 Fed. Reg. 39843-52 (July 13, 2010).  Specifically, this amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred if a claimed stressor is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  Id.  

Pursuant to regulation, "fear of hostile military or terrorist activity" means that the Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  

VBA Training Letter 10-05 (July 16, 2010), which addresses the relaxation of evidentiary standards for establishing in service stressors, indicates that if a DD Form 214 verifies service in a location that would involve "hostile military or terrorist activity" as evidenced by awards such as a Vietnam Service Medal, this evidence would be sufficient to schedule a veteran for psychiatric examination.  This training letter also notes that the regulatory amendment has no impact on PTSD claims as a result of personal assault.  

At the hearing, the attorney indicated that the Veteran had 3 main stressors: (1) that he was almost knocked overboard during a typhoon; (2) that he saw a Vietnamese boy shot while he was in Cam Rahn Bay; and (3) that an individual on the ship got his head caught in an elevator door and suffered serious injury.  The Veteran testified that the typhoon was in the fall of 1971 or prior to May 1970.  He could not remember the name of the sailor that was injured and has not provided sufficient information to attempt verification of that stressor.  

Review of the claims file also shows additional stressors reported by the Veteran.  In a September 2002 psychiatric evaluation for Social Security purposes, the Veteran reported that he was mentally and physically abused in childhood, and that he was molested by a neighbor and also by a family member.  

In a February 2005 statement, the Veteran reported that he was assigned dangerous jobs and that he was harassed, threatened, and attacked by his fellow crew members.  He reported that he came out of service an alcoholic and drug addict.  

In a June 2006 assessment by J.J., Ph.D., the Veteran reported that he was assigned to work on the flight deck during foul weather.  He further stated that when the ship was at general quarters, he was confined to a small space and felt closed in.  He was often concerned about the ammunition exploding.  He remembered another occasion when his ship was positioned off the coast of the demilitarized zone (DMZ) and other ships were firing their guns overhead.  He feared that he was going to die.  The examiner noted that the Veteran described difficulty coping with stress related to military service.  Diagnosis was PTSD.  

In June 2007, the Veteran was seen in the psychiatry outpatient clinic.  He reported that he was in life threatening situations in Vietnam and other Southeast Asian waters.  The Veteran was admitted to acute psychiatry with a diagnosis of major depressive disorder.  In July 2007, he reported several life threatening experiences as well as military sexual trauma.  In August 2007, the Veteran was evaluated for possible PTSD.  He described an incident in Taiwan where he was sexually assaulted by three men.  

In a PTSD questionnaire received in August 2007, the Veteran reported numerous stressors, including that while in boot camp he was involved in a physical fight and hit in the face with the butt of a rifle.  He asserts that many of his teeth were broken and that they were pulled rather than repaired.  He also reported that while stationed aboard the USS MARS he made numerous requests for transfer but that these were denied.  He further stated that in 1971, while in Cam Ranh Bay, he attacked a senior officer.  He indicated that charges were drawn up but never filed.  

Service records show that the Veteran was assigned to the USS MARS from approximately October 1969 to December 1972.  These records indicate a nonjudicial punishment in January 1972 following three hours of unauthorized absence.  Additional charges are not shown.  Service records do not document any requests for transfer.  On review, the Board does not find credible evidence supporting the Veteran's contentions regarding any military sexual trauma or other personal or verbal assaults.  

Service records do show that the Veteran was awarded the Vietnam Service Medal.  Additionally, the USS MARS is shown to have conducted numerous on shore supply replenishments at DaNang, Cam Ranh Bay, Vung Tau, and An Thoi from May 1965 to November 1972, with evidence of crewmembers going ashore.  See http://www.publichealth.va.gov/exposures/agentorange/shiplist/list.asp#M.  Thus, there is evidence that the Veteran served in a location that arguably involved hostile military activity.  

Information received from the National Archives and Records Administration (NARA) in October 2007 indicates that a detailed search of deck logs for the time period from January through February 1970 did not show documentation that the ship was ordered out of Subic Bay to ride out typhoons.  The Veteran, however, has provided various internet articles documenting typhoons during the time period he was aboard the USS MARS as well as a lay statement from a fellow sailor indicating that they were involved in typhoons.  Resolving reasonable doubt in his favor, the Board will accept this stressor.

At the hearing, the attorney argued that a VA examination was needed.  In October 2011 correspondence, the attorney argued that the Veteran's testimony at the hearing would support a finding of service connection under the new regulations.  

Under the circumstances of this case, the Board agrees that a VA examination is needed.  In a September 2011 statement, the attorney indicated that the Veteran advised he underwent a psychiatric evaluation in August 2010.  Information in the claims file indicates that a VA examination was requested in March 2011.  The March 2011 supplemental statement of the case indicates the PTSD issue was deferred pending receipt of the results of the VA examination.  On review, the Board cannot locate this examination in either the claims file or Virtual VA, and it is unclear whether the requested examination was accomplished.  

On remand, the RO must determine whether the Veteran underwent a VA psychiatric evaluation in August 2010, and whether the examination requested in March 2011 was completed.  If the compensation and pension examination was not completed, or is otherwise inadequate, then a new examination must be scheduled which addresses the nature and etiology of any diagnosed psychiatric disability.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request treatment records from the VA Northern California Health Care System, to include any associated outpatient clinics, for the period from November 2008 to the present.  All records obtained should be associated with the claims file.  If the RO cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the RO should schedule the Veteran for a VA examination to determine the current nature and severity of service-connected hearing loss.  The claims folder and a copy of this REMAND are to be made available for the examiner to review.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  

In accordance with the latest AMIE worksheet, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his hearing loss.  A complete rationale for any opinion expressed must be provided. 

3.  If, and only if, VA records show a current left foot disability or the Veteran submits other records or statements suggesting a current left foot disability, then the RO should schedule an appropriate VA examination. The claims folder and a copy of this REMAND are to be made available for the examiner to review.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  

The examiner is requested to opine whether any currently diagnosed left foot disability is at least as likely as not related to active military service or events therein.  A complete rationale for any opinion expressed must be provided.

4.  The RO should determine whether the Veteran underwent a VA psychiatric evaluation in August 2010, and whether the PTSD examination requested in March 2011 was conducted.  Any records found should be associated with the claims file.  If a compensation and pension examination was conducted, the RO must determine whether the examination was adequate.  That is, does it address the nature and etiology of any diagnosed psychiatric disability?

5.  If the RO is unable to locate the compensation and pension examination requested in March 2011; or, if on review that examination does not address the nature and etiology of any diagnosed psychiatric disability, then additional examination must be scheduled.  The claims folder and a copy of this REMAND are to be made available for the examiner to review.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  

If the Veteran is diagnosed with PTSD, the examiner is to state whether it is at least as likely as not that such diagnosis is related to his reports of being in a typhoon; or, whether the other reported stressors pertaining to his service aboard the USS MARS during the Vietnam era are at least as likely as not related to a fear of hostile military activity, and if so, whether they are adequate to support a diagnosis of PTSD and whether current psychiatric symptoms are related to the claimed stressors.  The examiner is advised that that the Board does not find the Veteran's statements regarding alleged in-service personal assaults credible.  

If the Veteran is diagnosed with an acquired psychiatric disorder other than PTSD, the examiner is requested to opine whether it is at least as likely as not that the disorder is related to active military service or events therein.  A complete rationale for any opinions expressed must be provided.

6.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiners documented their consideration of all records contained in Virtual VA.  If the reports are deficient in any manner, the RO must implement corrective procedures at once. 

7.  The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2011).

8.  Upon completion of the above development, and any additional development deemed appropriate, the RO should readjudicate the following issues: what evaluation is warranted for hearing loss from June 4, 2007; whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disability; and entitlement to service connection for a left hip disability, left foot disability, and an acquired psychiatric disorder, to include PTSD.  All applicable, laws, regulations, and theories should be considered.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


